Motion Granted; Appeal Dismissed and Memorandum
Opinion filed January 20, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00815-CV
____________
 
DYERSDALE ENERGY, LP, Appellant
 
V.
 
MARK PETRZELKA, WILLIAM R. GALLOWAY, JAMES L. GALLOWAY,
JOE WINKER, AND LEONARDO REYNA, Appellees
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2008-72763
 

 
MEMORANDUM 
OPINION
This is
an appeal from a judgment signed August 16, 2010.  On January 5, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.